Citation Nr: 1410812	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-49 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for coronary artery disease.

3.  Entitlement to service connection for an enlarged prostate, initially claimed as an abnormal prostate specific antigen (PSA) level.

4.  Entitlement to service connection for cancer, not specified.

5.  Entitlement to a compensable disability rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Eric B. Brauer, Attorney



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 through February 1981 and from January through October of 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July and August of 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran has perfected a timely appeal of the RO's decisions as to the issues identified on the title page.

In his November 2010 substantive appeal, the Veteran requested that a Board hearing be scheduled in his appeal.  In August 2011, he specified that he wished to proceed with a video conference hearing.  Accordingly, a video conference hearing, with the Veteran attending from the Philadelphia RO, was scheduled to take place in December 2013.  Notice to that effect was mailed to the Veteran in November 2013; however, the Veteran did not appear for the scheduled hearing.  Neither the Veteran nor his representative has stated any cause for his failure to appear, nor have they requested that the hearing be rescheduled.

The Board also notes that the Veteran initially executed a VA Form 21-22 in July 1998 appointing The American Legion as his representative.  In November 2010, the Veteran executed a new VA Form 21-22a appointing a private attorney, Eric Brauer, as his newly appointed representative.  The Board recognizes this change in representation.

The issues of the Veteran's entitlement to service connection for tinnitus and an enlarged prostate are addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.

FINDINGS OF FACT

1.  The Veteran does not have coronary artery disease or cancer.

2.  The Veteran's right ear hearing loss has been manifested by Level I hearing loss in his right ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for cancer, not specified, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for a compensable disability rating for right ear hearing loss have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.85 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Pre-rating letters mailed to the Veteran in April and May of 2009 provided the Veteran with notice of the information and evidence needed to substantiate his claims.  Consistent with Dingess, these letters included notice of the process in which VA assigns disability evaluations and effective dates.  Subsequently, the Veteran's service connection and increased rating claims were adjudicated in the RO's July 2009 and August 2009 rating decisions.  Thus, because the VCAA notice in this case was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His service treatment records, claims submissions, VA treatment records, and identified and pertinent private treatment records have been obtained and associated with the record.  VA examinations for the Veteran's hearing loss were afforded in June 2009 and November 2011.  The evidence received since the more recent examination does not present any new or additional information which warrants the scheduling of a new VA examination to reassess the severity of the Veteran's hearing loss.  Hence, these examinations, along with the other evidence of record, is fully adequate for the purposes of determining the nature and etiology of the Veteran's hearing loss, in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

By contrast, the Board observes that the Veteran has not been afforded VA examinations of his claimed coronary artery disease or cancer.  In this regard, the Board points out that VCAA does not require a VA medical examination unless the medical evidence of record is not adequate or sufficient for the appropriate legal action.  Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999).  In other words, a VA examination is not required where the veteran has not presented a prima facie case for the benefit being sought.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  As discussed in the analysis below, the Veteran has not presented a prima facie case for service connection for coronary artery disease or cancer, which requires (1) competent medical or objective lay evidence of a current disability and (2) competent medical or lay evidence of a disease or injury during military service.  Accordingly, a VA medical examination to determine the nature and etiology of those claimed disabilities is not warranted.  38 C.F.R. § 3.159(c)(4).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain diseases, to include cardiovascular-renal diseases such as coronary artery disease and malignant tumors, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  For such disabilities, a claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Coronary Artery Disease

In his claims submissions, the Veteran alleges generally that he is entitled to service connection for claimed disabilities due to coronary artery disease.  In arguments received by VA in October 2013, the Veteran's representative asserts that the Veteran has current coronary artery disease that was aggravated by exposure to "burn pits" during service in the Persian Gulf.

Upon consideration of the evidence, the Board finds that the Veteran is not entitled to service connection for coronary artery disease or any other coronary condition.  As noted above, the grant of service connection is dependent upon an evidentiary showing of three things, to include the existence of a current disability.  In this case, the evidence simply does not show that the Veteran has ever received a diagnosis of coronary artery disease or any other heart condition.

The Board notes that the service treatment records do not reflect any subjective complaints or objective findings of coronary artery disease or other abnormalities of the heart.  Indeed, repeated physical examinations performed over the course of the Veteran's active duty revealed clinically normal cardiac findings.

Similarly, the post-service treatment records do not indicate that the Veteran has ever received an actual diagnosis of a cardiac condition.  In that regard, the Board notes that records from Chestnut Hill Cardiology, which are dated from February 2002 through January 2006, note that the Veteran had a family history of heart disease.  Nonetheless, repeated echocardiograms and stress performance testing were consistently within normal limits.  Indeed, a January 2006 note expressed that the Veteran was at "low risk" for heart disease, in view of the essentially normal EKG and stress test findings.

Post-service VA treatment records dated from March 2007 through February 2012 reflect that the Veteran was followed for high cholesterol levels.  Nonetheless, repeated cardiac testing continued to show normal findings.  During a physical examination performed in February 2012, the Veteran expressly denied having any symptoms commonly associated with heart disease, such as chest pain or pressure, dizziness, fainting, light-headedness, difficulty breathing, diarrhea, vomiting, frequent indigestion, or sleep problems.  Again, no actual diagnosis of a heart condition was provided.

In view of the absence of any evidence in the record showing that the Veteran has received a current diagnosis pertinent to his claimed coronary artery disease, the essential element for establishing service connection, that there be evidence of a current disability, has not been shown.  As such, service connection for coronary artery disease must be denied.  As the preponderance of the evidence is against the Veteran's claim, the doctrine that the Board resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence is inapplicable in this case.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

	B.  Cancer, Unspecified

In a May 2009 VA Form 21-4138, the Veteran asserted, "with what I have been exposed to in military service it could lead to cancer."  Although it is unclear from the face of this statement as to whether the Veteran was seeking service connection for cancer, VA constructed this statement as a claim for such.  Indeed, the Board notes that the Veteran has perfected an appeal of the RO's denial of service connection for cancer, thereby demonstrating his desire for service connection for that disability.  Moreover, in the October 2013 arguments received from the Veteran's representative, the Veteran argues that he is entitled to service connection for cancer that resulted from exposure to "burn pits."

Notwithstanding the Veteran's assertions, the Board notes that the service treatment records are silent for any complaints or findings that may be attributed to cancer, much less, an actual diagnosis of cancer during service.

Pertinent post-service evidence includes private treatment records dated from 1998 through 2009 which likewise do not indicate any findings or diagnoses of cancer.  VA treatment records from March 2007 through February 2012 indicate that the Veteran had a slightly enlarged prostate that was initially noted during rectal examination in December 2007.  Nonetheless, a full prostate cancer screening performed in February 2012 was normal.  Issues pertaining to the enlarged prostate noted in the VA treatment records are discussed and addressed below in conjunction with the issue of the Veteran's entitlement to service connection for elevated PSA levels.  However, the Board concludes that the VA treatment records also do not reflect any frank diagnosis of prostate cancer or any other cancer, nor do they indicate that any further study or evaluation for possible cancer was ever suggested.

As the evidence does not show a cancer diagnosis, the Board also concludes that the Veteran is not entitled to service connection for cancer.  To that extent also, this appeal is denied.  Again, the Board finds that the doctrine requiring that the Board resolve the benefit of the doubt in favor of the Veteran is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

III.  Higher Disability Ratings

In his claims submissions, the Veteran alleges generally that he is entitled to a higher disability rating for service-connected right ear hearing loss.
 
In general, disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Subject to the same, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination and pursuant to the applicable criteria.  Ratings for hearing impairment range from noncompensable to 100 percent, depending on demonstrated organic impairment of hearing acuity, as measured by the results of controlled speech discrimination tests, considered together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (expressed as Hertz).  As a vehicle for determining the degree of disability due to hearing impairment, the rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  The Board points out that exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  Under this regulation, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist may determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  As shown in the discussion below, however, audiometric testing performed over the course of the pertinent appeal period in this case has not shown the existence of an exceptional pattern of hearing impairment.  Hence, the Veteran's hearing acuity level, for all periods relevant to this appeal, must be determined by application of Table VI and Table VII.

Under Table VI, the horizontal rows represent eight separate ranges of pure tone threshold averages, as demonstrated through audiometric testing for the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold is calculated by determining the sum of the pure tone thresholds demonstrated at the four aforementioned frequencies and dividing that sum by four.  The vertical columns under Table VI represent nine separate ranges of speech discrimination percentage, as determined through Maryland CNC testing.  The function of Table VI is to permit VA to assign a Roman numerical designation of impaired efficiency for each ear by intersecting the horizontal row appropriate for the calculated pure tone threshold average and the vertical column appropriate for the demonstrated percentage of speech discrimination.  38 C.F.R. § 4.85(b).

After the proper Roman numerical designation has been determined for each ear, VA must then determine the appropriate disability rating by application of 38 C.F.R. § 4.85(h), Table VII.  Table VII is applied by intersecting the appropriate horizontal row (which represents the Roman numerical designation for the poorer ear) with the appropriate vertical column (which represents the Roman numerical designation for the better ear).  38 C.F.R. § 4.85(e).

Applicable to this case, if a disability for impaired hearing is service-connected for only one ear, in order to determine the percentage disability rating under Table VII, the non-service-connected ear is assigned a Roman numerical designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

Mindful of the foregoing, the Board now turns to the pertinent evidence in this case, which includes the findings from a June 2009 VA examination.  During that examination, the Veteran reported general difficulty hearing marked by the need to ask others to repeat themselves, but without any other impairment associated with any specific activities.  Audiometric testing conducted via air conduction study revealed the following pure tones:



HERTZ



1000
2000
3000
4000
RIGHT
25
15
45
55

Audiometric testing via bone conduction study indicated the following pure tones:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
35
30

Based upon the foregoing air conduction results, the averages of the pure tone thresholds shown via air conduction during the June 2009 examination were 35 decibels in the right ear.  Speech discrimination testing performed via the Maryland CNC word list test revealed 100 percent speech recognition ability in the right ear.  Having determined the foregoing data, the Board now turns to the process for determining disability ratings that is described above.  Under Table VI, the hearing loss demonstrated by the Veteran via air conduction equates to Level I hearing loss in his right ear.  After assigning Level I hearing loss to the non-service-connected left ear, application of these Roman numerical designations to Table VII correlates to a noncompensable disability rating.

Applying the foregoing data from the bone conduction study performed during the June 2009 examination, the demonstrated pure tone average for the right ear was 25 decibels.  As noted above, speech recognition ability pursuant to the Maryland CNC test was 100 percent for the right ear.  Similar to the results from air conduction testing, the hearing loss demonstrated by the Veteran via bone conduction equates to Level I hearing loss in his right ear under Table VI.  Again, after assigning Level I hearing loss to the non-service-connected left ear, application of these Roman numerical designations to Table VII corresponds to a noncompensable disability rating.

During a VA examination in November 2011, the Veteran reported a feeling of aural fullness and ongoing hearing difficulty marked by the continued need for repetition.  Overall, he reported that he was not hearing as well as he used to; however, he does not report any specific problems associated with specific activities.  Audiometric testing performed exclusively via air conduction testing indicated the following pure tones:



HERTZ



1000
2000
3000
4000
RIGHT
25
20
50
55

Given the foregoing audiometric data, the pure tone threshold average from the November 2011 examination was 38 decibels in the right ear.  Maryland CNC word list testing continued to reveal speech recognition ability of 100 percent in the right ear.  The hearing loss shown by the Veteran during the November 2011 VA examination equates again to Level I hearing loss in the right ear.  Once again, after assigning Level I hearing loss to the non-service-connected left ear, application of the Roman numerical designations to Table VII correlates to a noncompensable disability rating. 

The Board notes that the pertinent evidence also includes records from VA treatment received by the Veteran through December 2012.  Records from August 2009 indicate an ongoing diagnosis of hearing loss in the right ear; however, there is no indication in the record that additional audiometric tests were performed at that time.

As the Board has acknowledged, the Veteran has asserted hearing loss marked by difficulty understanding conversational speech and the need to ask others to repeat themselves.  The Board is sympathetic to the Veteran's assertion and in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss.  However, the Board must reiterate and emphasize that the assignment of disability ratings for hearing impairment is derived by the mechanical application explained and applied above.  Hence, the Board must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In this case, the "mechanical application" of the diagnostic criteria to the evidence at hand clearly establishes that the Veteran is not entitled to a compensable disability rating for right ear hearing loss for any time period relevant to the Veteran's appeal.

Consistent with Schafrath, he Board has considered possible application of other provisions under the Federal regulations.  In doing so, the Board has considered application of the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings. 

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss disability with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this regard, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86, which last revised the rating criteria for hearing loss, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found, through clinical studies of veterans with hearing loss, that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Even after acknowledging the above, the Board notes again that the evidence does not show an exceptional pattern of hearing loss, such as to warrant application of Table VIA.

Therefore, the difficulties caused by the Veteran's right ear hearing loss are contemplated in the defined regulations and rating criteria.  The mere fact that the Veteran's hearing loss disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  To conclude, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Based upon the foregoing, the evidence does not support the assignment of a compensable initial disability rating for right ear hearing loss.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to service connection for coronary artery disease is denied.

Entitlement to service connection for cancer, not specified, is denied.

Entitlement to a compensable disability rating for right ear hearing loss is denied.


REMAND

In relation to the Veteran's claim for service connection for tinnitus, the Board notes that the Veteran had two distinct periods of active duty service; the first from February 1978 through February 1981, and the second from January through October of 2006.  Service department records show that the Veteran's second period of service included deployment to the Persian Gulf from March through September of 2006.

In May 2009 and November 2011 statements, the Veteran alleged that he had constant ringing in his ears which he believed was caused by acoustic trauma during service in Iraq.  Specifically, he alleged in-service acoustic trauma from nearby mortar and rocket fire and from jet engine propulsion noise.  Given the Veteran's apparent contention that his tinnitus was somehow affected by his Persian Gulf service, and in view of the Veteran's Persian Gulf service is documented and corroborated in the available service department records, the Board is compelled to consider whether the Veteran's tinnitus may have been incurred during, or aggravated by, his active duty service from January through October of 2006.

Mindful of the same, the Board notes that the Veteran was afforded VA examinations for hearing loss and tinnitus in June 2009 and November 2011.  The November 2011 VA examination report is supplemented by an August 2013 addendum opinion.

During the June 2009 VA examination, the Veteran acknowledged that his tinnitus began in 1997 following non-service-related workplace acoustic trauma.  He reported, however, that his tinnitus had become worse following his service in the Persian Gulf in 2006.  Upon examination, the VA examiner concluded that it is less likely than not that the Veteran's tinnitus was a result of military noise exposure.  The examiner did not, however, provide an opinion as to whether it was clear and unmistakable that the Veteran's tinnitus was not aggravated during his Persian Gulf service in 2006.

During the November 2011 VA examination, the Veteran again reported acoustic trauma from daily mortar and weapons fire during his service in the Persian Gulf.  He stated that he was issued hearing protection; however, reported that he often was unable to wear the issues hearing protection, particularly when mortars were being fired.  Apparently based upon this reported history, the examiner diagnosed tinnitus and opined that the tinnitus was as likely as not a symptoms associated with the Veteran's hearing loss.  As noted above, service connection is in effect for the Veteran for hearing loss in his right ear.

The November 2011 examination was apparently performed without the benefit of the examiner's review of the claims file.  Accordingly, the November 2011 examiner was provided the claims file and asked to provide an addendum opinion stating whether any of her conclusions were changed following her review of the claims file.  In an August 2013 addendum, the examiner opined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure, but rather, to the non-service-related acoustic trauma in 1997 or 1998.  Once again, however, the examiner did not offer an opinion as to whether the Veteran's tinnitus was clearly and unmistakably not aggravated during his Persian Gulf service in 2006.  The Board also notes that the examiner did not address the question of whether her review of the claims file caused her to change her opinion as to whether the Veteran's tinnitus is at least as likely as not a symptom of the Veteran's service-connected hearing loss.

Given the Veteran's contentions and the evidence in this case, in the absence of any opinion as to whether the Veteran's tinnitus was clearly and unmistakably not aggravated by his Persian Gulf service and whether it is at least as likely as not that the Veteran's tinnitus is related to his service-connected right ear hearing loss, the June 2009, November 2011, and August 2013 opinions are incomplete.  For this reason, the claims file should be returned to the same VA examiner who provided the November 2011 and August 2013 opinions, and that examiner should be asked to provide, after a review of the claims file, opinions as to whether: 1) the Veteran's tinnitus clearly and unmistakably was not aggravated by his Persian Gulf service, and 2) it is at least as likely as not that the Veteran's tinnitus was caused by or aggravated by his service-connected right ear hearing loss.  If the same VA examiner who provided the November 2011 and August 2013 opinions is unavailable, then the Veteran should be arranged to undergo a new VA examination for the opinions requested above.  38 C.F.R. § 3.159(c)(4).

Regarding the issue of the Veteran's entitlement to service connection for elevated PSA levels, the Board first points out that an elevated PSA level is merely a laboratory finding that is not, in and of itself, considered a compensable "disability" for VA purposes.  Nonetheless, the Board notes that such the showing of such an abnormality may be indicative of a disorder that may constitute a compensable disability.

Mindful of the same, the Board notes that a March 2005 private treatment record shows that laboratory tests performed in February or March 2005, prior to his re-enlistment in January 2006, indicated an elevated PSA level.  Although subsequent re-testing indicated that the Veteran's PSA level had returned to normal, the Board also notes that the Veteran's VA treatment records from December 2007 through the present also indicate an ongoing diagnosis of an enlarged prostate.

To date, the Veteran has not been afforded a VA examination to determine whether the Veteran's enlarged prostate is related to the elevated PSA levels shown in February or March of 2005, and if so, whether the evidence shows that the Veteran's enlarged prostate does not clearly and unmistakably constitute an aggravation of those elevated PSA levels.  Also, VA has not yet sought a VA examiner's opinion as to whether the Veteran's enlarged prostate is the result of the Veteran's exposure to "burn pits" or any other injury or illness sustained by the Veteran during his 2006 service in the Persian Gulf.  Given the contentions raised by the Veteran and his representative and the medical evidence in this case, such an examination should be provided.  38 C.F.R. § 3.159(c)(4).

In order to ensure that the most complete and up-to-date evidence has been associated with the claims file, prior to obtaining the addendum opinion and/or arranging the VA examinations requested above, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his tinnitus and enlarged prostate since February 2012.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for tinnitus and an enlarged prostate.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to: 1) obtain an addendum opinion as to whether his tinnitus was aggravated by his Persian Gulf service in 2006 and/or whether his tinnitus is related to his service-connected right ear hearing loss and 2) arrange a VA examination of his enlarged prostate.  The Veteran should be advised that it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his tinnitus and/or enlarged prostate since February 2012.

2.  Make efforts to obtain records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the claims file should be provided to the same VA examiner who provided the November 2011 and August 2013 audiological opinions. 

The examiner should be asked to review the claims file and, mindful of the Veteran's medical and service history, to include the noted onset of tinnitus in 1997 and the Veteran's acoustic trauma during Persian Gulf service in 2006, provide opinions as to whether: 1) the evidence clearly and unmistakably (i.e., undebatably) shows that the Veteran's tinnitus was not aggravated during his active duty service from January through October of 2006, and 2) the evidence shows that it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's tinnitus was caused by or related to his service-connected right ear hearing loss.

If the examiner determines that the opinion sought cannot be rendered without a re-examination of the Veteran, or, the same VA examiner who provided the November 2011 and August 2013 opinions is unavailable, then the Veteran should be afforded a VA examination, performed by an appropriate examiner, to explore the medical questions posed above.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  All relevant findings from the Veteran's medical history, clinical findings, subjectively reported symptoms, and associated functional impairment should be reported.

A report of the requested addendum opinion or VA examination should be prepared and associated with the Veteran's VA claims file.  A complete explanation must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  The Veteran should also be afforded a VA examination, performed by an appropriate physician, to determine whether the Veteran's enlarged prostate was caused or aggravated by his periods of active duty service.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide a diagnosis pertinent to the Veteran's enlarged prostate and identify any manifestations and symptoms associated with the diagnosed condition.  The examiner should also provide opinions as to:

a) whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed enlarged prostate condition was incurred during or caused by the Veteran's active duty service from February 1978 through February 1981;

b) whether the evidence shows that it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed enlarged prostate related to the elevated PSA levels shown by the Veteran during laboratory testing performed in February or March of 2005;

c) if the examiner determines that the diagnosed enlarged prostate disorder is not related to the elevated PSA levels shown in February or March 2005, whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed enlarged prostate disorder was incurred during or caused by the Veteran's active duty service from January through October of 2006, to include exposure to "burn pits" during service in the Persian Gulf.

c) if the examiner determines that the diagnosed enlarged prostate disorder is related to the elevated PSA levels shown in February or March 2005, whether the evidence clearly and unmistakably (i.e., undebatably) shows that the diagnosed enlarged prostate disorder was not aggravated by an injury or illness incurred by the Veteran during his active duty service from January through October of 2006, to include exposure to "burn pits" during service in the Persian Gulf;



All relevant findings from the Veteran's medical history, clinical findings, subjectively reported symptoms, and associated functional impairment should be reported.

 A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

5.  If the Veteran fails to report to the scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the dates and times of the examinations sent to the Veteran by the pertinent VA medical facility.

6.  After completion of the above development, the issues of entitlement to service connection for tinnitus and an enlarged prostate should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


